Cage 2:18-cv-03007-JS-GRB Document 180 Filed 06/06/19 Page 1 of 2 PagelD #: 808

AFFIDAVIT OF SERVICE
UNITED STATES DISTRICT COURT :
EASTERN District of New York
Index Number: 18-C\V-3007 (JS) Date Filed:
(GRB)
Plaintiff.
JOSEPH JACKSON,

Defendant PRIORITY

NASSAU COUNTY, ET AL.,

For. Gabriel P. Harvis, Esq
ELEFTERAKIS, ELEFTERAKIS & PANEK

Received by PM LEGAL LLC on the 6th day of December, 2018 at 9:00 am rved R. JAMES
TURNER, 2617 EDGEMOOR TER, THE VILLA FL 321 7028. L,
being duly sworn, depose and say that on the + day of 20

executed service by delivering a true copy of the SUMMONS IN A CIVIL ehON i OMPLAINT i in
accordance with state statutes in the manner marked below: ry

SV INDIVIDUAL SERVICE: Served the within-named person.
() SUBSTITUTE SERVICE: By serving as

 

() POSTED SERVICE: After attempting service on__/__—sat andon__/__at toa
conspicuous place on the property described herein.

 

() OTHER SERVICE: As described in the Comments below by serving
as

 

() NON SERVICE: For the reason detailed in the Comments betow.

Military Status: Based upon inquiry of Party served, Defendant__Is ___is Not, in the Military Service of The
U.S.

 

 

 

Description’ Age Sex M F Race Height Weight Hair Glasses
¥ N -*

COMMENTS:

 

 

 

 

Ga4F
Case 2:18-cv-03007-JS-GRB Document 180 Filed 06/06/19 Page 2 of 2 PagelD #: 809

AFFIDAVIT OF SERVICE For 18-CV-3007 (JS) (GRB)

| certify that | have no interest in the above action, am of legal age and have proper authonty in the
jurisdiction in which this service was made.

1\-
Subs and Sworn to me on the it proves SERVER # WSIS -C.

 

day of 0 by the affiant who Appointed in accordance with State Statutes
eee a 3 PM LEGAL LLC
UW OW 75 Maiden Lane .
NOTARY PUBLIC 1 / 41th Floor
New York, NY 10038

(212) 233-4040

Bl 4s, Ruth M. Pippin Our Job Serial Number 2018019847
¥ NOTARY PUBLIC Ref: 938573
STATE OF FLORIDA

~~ Commit FF226053
Exoires 5/14/2019 Copyright © 1992-2018 Database Sarvices, Inc. - Procesa Server's Toolbox V8.0h

  

 
